DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to communications filed on 01/17/2022. Claims 1-16 remain pending in the instant application. Applicant submits that no new matter has been added. A Notice of Allowability and a complete response to applicants remarks follows here below. 
Response to Arguments
Applicant’s arguments, see page 8, filed 01/17/2022, with respect to claim rejections under 35 U.S.C. 101 have been fully considered and the rejections have been withdrawn in view of the current amendments. 
Allowable Subject Matter
Claims 1-16 are allowed.
Prior art reference Tang et al. (US 9292926 B1) discloses “generating a depth map from images captured by a digital camera, wherein the depth map is generated using a depth likelihood function, the system comprising: memory that stores computer-executable instructions for generating a depth map and a set of at least two images depicting a scene and captured from substantially the same viewpoint, each of the images having been captured by the digital camera using at least one different configuration setting as compared to each of the other images, the at least one different configuration setting capable of introducing blur into the set of at least two images; and at least one processor configured to access the memory and execute the computer- executable instructions to cause the system to perform operations comprising: identifying a plurality of image patches from a first image of the set of at least two images and a plurality of corresponding image patches from a second image of the set of at least two images, iteratively evaluating each image patch over a discrete set of depth hypotheses with a depth likelihood function derived from a flat prior in a frequency domain that compares the image patch and its corresponding image patch using blur kernels to determine a depth estimate for the image patch, and generating the depth map using the depth estimate for each image patch.”
Prior art reference Rainisto et al. (US 20180160048 A1) discloses “[0080] Furthermore, optionally, when processing the at least one image, the processor is configured to adjust a blur effect associated with at least one object that is visible in the at least one image and lies outside the region of interest in the given real-world scene, based upon an optical depth of the at least one object. In such an instance, the optical depth of the at least one object may be determined using the generated depth map or the voxel map of the given real-world scene. Throughout the present disclosure, the "blur effect" (namely, bokeh) relates to an aesthetic unfocus (namely, blurring, softness, or lack of clarity) associated with the at least one object that is visible in the at least one image and lies outside the region of interest in the given real-world scene. Such a blur effect relates to a reduction in sharpness of the at least one object lying outside the region of interest, as compared to sharpness of the region of interest. Optionally, the blur effect associated with the at least one object is adjusted in a manner that the blur effect (namely, a decrease in sharpness) increases with increase in optical depth between the at least one object and the region of interest. In this regard, the optical depth between the at least one object and the region of interest is to be understood as an absolute value of difference between the optical depth of the at least one object and the determined optical depth of the region of interest. Furthermore, optionally, the blur effect increases gradually with increase in the optical depth between the at least one object and the region of interest. In such an instance, the blur effect is adjusted in a manner that the increase in the blur effect is imperceptible under normal viewing conditions. It will be appreciated that such gradual adjustment of the blur effect associated with the at least one object allows for the blur effect to be implemented in a continuous manner, thereby, enhancing realism within the captured at least one image of the given real-world scene.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… calculating scene depth information of multiple main images in accordance with the multiple main images and multiple auxiliary images which are photographed by dual cameras from multiple angles of view; calculating image registration data in accordance with the multiple main images, and acquiring the scene depth information of the each main image; acquiring a full-scene main image by splicing the multiple main images in accordance with the image registration data; determining the scene depth information of the full-scene main image in accordance with the image registration data and the scene depth information of the each main image; and implementing blurring for the full-scene main image in accordance with the scene depth information of the full-scene main image and a selected focus point to obtain a panoramic image having blurring effect.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210321047 A1
US 20200186710 A1
US 20210258483 A1
US 20140368615 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665